Case 3:18-cv-00097-GEC Document 27-2 Filed 10/31/19 Page 1iof4 Pageid#: 172

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

 

MICHAEL DONALDSON,
Plaintiff,
Vv. Case No.: 3:18CV00097

TRAE FUELS, LLC., et al.

Defendants.

wee” New” “eee” Nee” Nee’ Nee” Nee Nee” ee” Nee” ee” Nee” ee”

 

DECLARATION OF KEVIN WHYRICK
I, Kevin Whyrick, am over the age of 18 and make this declaration on personal
knowledge.

1. Iam Vice President - Finance of EnviroTech Services, Inc. and held that position during
the time that Michael Donaldson was controller of Trae Fuels (October 2013 to August
2014).

2. In my role as VP - Finance of EnviroTech, Mr. Donaldson did not directly report to me,
but I had at least weekly interactions with Mr. Donaldson in connection with his work as
controller of Trae Fuels. Based on his poor work performance and inability to develop
any financial strategy for Trae Fuels, the management team and myself made the decision
to terminate his employment in August 2014.

3. Based on my observations shortly after he was hired, and continuing through the end of
his employment, Mr. Donaldson did not have the ability to develop corporate strategy

from the financial side, which was an integral part of the controller position at Trae Fuels.

Page 1 of 4
Case 3:18-cv-00097-GEC Document 27-2 Filed 10/31/19 Page 2o0f4 Pageid#: 173

4. I began to have concerns about Mr. Donaldson after he made repeated mistakes on the
company financial software system (IFS) beginning in late 2013. We brought Mr.
Donaldson to our corporate offices in Greeley, CO for training, and sent people from
EnviroTech corporate headquarters in Greeley, Colorado to Trae Fuels in Bumpass,
Virginia several times, and had numerous phone calls on issues that he didn’t understand.

5. We sent our controller, assistant controller and costing person from Colorado to Virginia
numerous times to train him and try and get him up to speed. Over time it became
evident that he was struggling with IFS and was not getting it. We got to the point, where
we would have the same conversations over and over, and he was not retaining what we
taught him. IFS is a fully integrated Enterprise Resource Planning (ERP) system and has
the same requirements and functions as other systems like SAP, Oracle, ete. Michael had
represented in his interviews that he had experience with these types of systems and was
able to work in them well. He had also represented that he had manufacturing
experience, with all these job requirements that were mentioned. We hired him based on
these representations. In fact, it appeared that he had very little understanding or
experience with enterprise financial software of this kind.

6. Most of the problems with Michael’s lack of skill on the IFS system began long before he
told us that he had health issues in May 2014.

7. Another major issue that showed Michael’s poor understanding of Trae Fuels’ finances
occurred in June 2014 when the company ran out of cash and had to borrow on an
emergency basis in excess of its Line of Credit. It was Michael’s job to make sure that he
projected and monitored the cash situation to be sure that this didn’t happen. In the

banks’ view this is not a good thing, and it was communicated to Michael that we do not

Page 2 of 4
Case 3:18-cv-00097-GEC Document 27-2 Filed 10/31/19 Page 30f4 Pageid#: 174

10.

11.

want to over draw our line of credit. However, he did not take any responsibility for this
and was quick to blame the plant, the General Manager John Frink, and others for his
having allowed this to happen. This shows the lack of accountability and proactivity that
we were seeing from Michael on a lot of things. This became a situation because he was
not proactive in his cash projections. With more proactivity we would not have been in
this situation at all. It became an emergency, and we ended up having to scramble to
resolve it.

On several occasions I reviewed the cash flow analysis prepared by Michael for Trae
Fuels only to find that there was missing data. There were specific items that Michael
failed to enter into the cash flow analysis which resulted in financial reports that were
inaccurate and unreliable.

Shortly after Michael told us that he was sick, we decided to hire a temporary accountant
to give Michael some support. After the temporary accountant had been working for less
than a week, Michael told me that he did not need any help, that he could do his job fine
without help, and that we should let the temporary accountant go.

The management group decided that our Human Resources Manager Beth Aleman
should go to Trae Fuels in early June and have a sit down counseling session with
Michael Donaldson to talk about ways in which to improve his performance and
productivity. We continued to observe Michael’s performance over the next few weeks.
Despite Beth Aleman’s counseling meeting with Michael, there was no improvement in
his performance or productivity.

On July 3, 2014, I prepared and signed a long memorandum to the file which set forth my

observations about Michael Donaldson’s job performance. I have attached that memo as

Page 3 of 4
Case 3:18-cv-00097-GEC Document 27-2 Filed 10/31/19 Page 4of4 Pageid#: 175

Exhibit 7. At the end of the memo I noted that “I seriously question whether Michael
will be able to adequately fill the role we hired him for as the manufacturing controller
for Trae Fuels.”

12. I personally am a survivor of Stage III colon cancer and would not think to have someone
replaced because they had cancer or because I thought that they were going to die. The
situation with Michael was about his performance issues and his inability to do the
Controller job. Most of these issues started before Michael had any health issues or was
aware of any health issues. His dismissal was solely based on his lack of performance.
We tried to help Michael learn and do his job correctly over time, but he just did not get
it.

13. Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the foregoing

is true and correct.

Date: (0/99/19 ee

Kevin Wiyrick

Page 4 of 4
